Order entered November 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01219-CV

                           LINA CAGGIANO-BOER, Appellant

                                              V.

                             CORY SCOTT MILLER, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-05935-2017

                                          ORDER
       Before the Court is appellant’s November 22, 2019 motion for an extension of time to file

the reporter’s record. We GRANT the motion and ORDER the reporter’s record be filed no

later than December 27, 2019.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE